DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on April 21, 2022, PROSECUTION IS HEREBY REOPENED as a non-final office action. New ground of rejections are set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                             

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a peripheral rim in connection with panel" in line 1.  Claim 5 depends on claim 1 and claim 1 recites “a peripheral rim formed by the first side and the second side of the housing”. It is not clear if claim 5 is referring to the peripheral rim in claim 1 or another peripheral rim. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the spring mechanism supports" in line 1.  Claim 10 depends on claim 1 and claim 1 recites “spring mechanisms”. The limitation “spring mechanism supports” is not cited in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7, and 11-12 are rejected based on their dependency on claims 5 and 10 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-9, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BSH, DE 202009000990 (hereafter BSH).
Regarding claim 1, BSH teaches
“An induction cooking apparatus comprising:” (abstract teaches induction hob)

    PNG
    media_image1.png
    347
    595
    media_image1.png
    Greyscale


Fig. 1 of BSH teaches an induction cooker with panel and housing
“a panel forming a cooking surface and a bottom surface, the cooking surface configured to support a cooking utensil;” (Fig. 1 teaches cover plate 14 with a cooking surface on top and a bottom surface at the bottom. Cooking utensils are placed on top of cover plate 14 corresponding to the panel.)

    PNG
    media_image2.png
    600
    915
    media_image2.png
    Greyscale

Fig. 4 of BSH teaches frame, beam structure, and location of temperature sensor
“a housing in connection with and disposed beneath the cooking surface, the housing forming an enclosure having an internal cavity, the enclosure comprising a first side and a second side opposite the first side;” (Fig. 1 and 2 teaches mounting frame 16 below cooking surface 14. The side wall 24 forms an enclosed cavity inside frame 16. The frame 16 is a rectangular box which inherently has four sides.)

    PNG
    media_image3.png
    520
    780
    media_image3.png
    Greyscale

Fig. 3 of BSH teaches beam connections with frame through resilient tabs 22
“a plurality of induction coils arranged in at least one linear array beneath the cooking surface;” (Fig. 1 teaches inductors 12a and 12b forming a linear array below cooking surface 14)
“a beam structure comprising a first end portion and a second end portion, wherein the beam structure is configured to extend across the housing of the cooking apparatus from the first side to the second side and supports the plurality of induction coils ;”( Fig. 2 teaches profile element 18 corresponding to beam structure. Element 18 extends across the frame 16, one end meeting one of the side walls while the other end meets the other side of the side wall 24. Fig. 1 teaches element 18 supports induction coils 12a and 12b)
“a perimeter frame disposed on a peripheral rim formed by the first side and the second side of the housing;” (BSH teaches in Fig. 2 and 3, side wall 24 along the periphery rim of frame 16 where side walls 24 correspond to the first and second sides of the claimed perimeter frame. )
“and a plurality of spring mechanisms connecting the first end portion to the first side and the second end portion to the second side, wherein the spring mechanisms are formed from the perimeter frame as protruding spring elements aligned with the linear array of induction coils.”(BSH teaches element 18 is connected to the side walls via resilient tabs 22 in Fig. 3 and paragraph [33, 34] of the attached machine translation. Here resilient tabs correspond to the spring mechanisms in the instant claim.
BSH teaches resilient tabs 22 protruding from the frame in Fig. 3. Paragraph [30] teaches “The means 22 are designed as essentially vertically extending tabs which are punched out and bent at right angles from a side wall 24 of the mounting frame 16 that extends vertically in the assembly configuration of the hob.” Hence tabs, corresponding to springs in the instant claim, are formed from the frame.
BSH also teaches a linear array of induction coils in Fig. 4 connected to the element 18 wherein element 18 is aligned with resilient tabs 22. Thus springs are aligned with a linear array of induction coils. The term “align” is interpreted as “to arrange things in proper position” as defined in Merriam-Webster Dictionary.)



    PNG
    media_image4.png
    623
    840
    media_image4.png
    Greyscale


Fig. 4 of BSH teaches 3 rows, and 2 columns of possible induction coil arrangement
Regarding claim 2, 
“The cooking apparatus according to claim 1, wherein the spring mechanisms suspend the beam structure and the plurality of induction coils in the enclosure.” (The claim recites intended use of the spring. BSH teaches coils are supported by beam structure whereas beam structure is supported at its ends by resilient tabs 22.)
Regarding claim 3, 
“The cooking apparatus according to claim 1, wherein the spring mechanisms apply a spring force on the first end portion and the second end portion of the beam structure.” (The claim recites intended use of the spring. It is inherent that a spring applies spring force at the bearing points. BSH teaches in paragraph [33] “the profile element 18 rests on the means 22 designed as tabs, so that the connection between the mounting frame 16 and the profile element 18 due to the resilient properties of the means 22 is orthogonal to a plane of extension of the mounting frame 16”. Here resilient properties correspond to the spring force in the instant claim.)
Regarding claim 4, 
“The cooking apparatus according to claim 3, wherein the spring force presses one or more of the induction coils in contact with the bottom surface of the panel.” (The claim is interpreted as spring mechanisms apply spring force at their bearing points and recites intended use of the spring. BSH teaches a contact force of the inductors 12a-12d against the cover plate 14 via the resilient tabs 22 in page 6, paragraph 6. It is well known in the art that resilient force is considered as spring force. Hence the contact force in BSH by resilient tabs is a spring force bringing the coils in contact with the panel.)
Regarding claim 5,
“The cooking apparatus according to claim 1, wherein the housing forms a peripheral rim in connection with the panel.” (BSH teaches in Fig. 2 and 4 a peripheral rim around frame 16)
Regarding claim 6, 
“The cooking apparatus according to claim 5, wherein the spring mechanisms are positioned and aligned along the first side and the second side of the peripheral rim as protruding spring elements.”(BSH teaches resilient tabs 22 positioned and aligned on side walls 24 and protruding orthogonal to the rim.) 
Regarding claim 7, 
“ The cooking apparatus according to claim 5, wherein the position and alignment of the spring mechanisms align the linear array of induction coils in the housing extending from the first side to the second side.” (BSH teaches in Fig. 2 and 4, the element 18 holding the coils and extending from the first side to the second side of housing 16. Since the position and alignment of the element 18 is aligned by resilient tab 22, the position and alignment of induction coils is aligned by resilient tab 22.)
Regarding claim 8, 
“The cooking apparatus according to claim 1, further comprising a plurality of linear arrays each supported by a beam structure.” (BSH teaches in Fig. 4 three linear rows of coils where 20a, 20b are in one row, and 20c and 20d are individually in separate rows.)
Regarding claim 9, 
“The cooking apparatus according to claim 8, wherein the plurality of linear arrays extend adjacently from the first side to the second side forming a matrix of induction coils.” (BSH teaches in Fig. 4 a 3X2 matrix of coils extending adjacently from the first side to the second side.)
Regarding claim 15,
“An induction cooking apparatus comprising: a panel forming a cooking surface and a bottom surface, the cooking surface configured to support a cooking utensil; a housing in connection with and disposed beneath the cooking surface, the housing forming an enclosure having an internal cavity, the enclosure comprising a first side and a second side opposite the first side; a plurality of induction coils arranged in a linear array beneath the cooking surface; a beam structure comprising a first end portion and a second end portion and configured to extend across the housing of the cooking apparatus from the first side to the second side, wherein the beam structure is configured to support the linear array of induction coils; and a plurality of spring mechanisms connecting the first end portion to the first side and the second end portion to the second side,” (Similar scope to claim 1 and therefore rejected under the same argument)
“wherein the beam structure and the plurality of induction coils are suspended from the spring mechanisms in the enclosure.” (Similar scope to claim 2 and therefore rejected under the same argument)
Regarding claim 16, 
“The apparatus according to claim 15, wherein the spring mechanisms apply a spring force on the first end portion and the second end portion of the beam structure.” (Similar scope to claim 3 and therefore rejected under the same argument)
Regarding claim 17,
“The apparatus according to claim 16, wherein the spring force presses one or more of the induction coils in contact with the bottom surface of the panel.” (Similar scope to claim 4 and therefore rejected under the same argument)
Regarding claim 18,
“The apparatus according to claim 15, wherein the housing forms a peripheral rim in connection with the panel.” (Similar scope to claim 5 and therefore rejected under the same argument)
Regarding claim 19,
“The apparatus according to claim 18, wherein the spring mechanisms are positioned and aligned along the first side and the second side of the peripheral rim as protruding spring elements positioning the linear array of induction coils in the housing.” (Similar scope to claim 6 and 7 and therefore rejected under the same argument)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 10-13, and 20 are rejected under 35 USC 103 as being unpatentable.








Claims 10-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BSH, DE 202009000990 (hereafter BSH)  as applied to claim 1 above and further in view of Sandra et al., WO 2011077332 (hereafter Sandra).
Regarding claim 10,
“The cooking apparatus according to claim 1, wherein the spring mechanism supports form a first spring end extending from the housing interconnected by a curved portion to a second spring end, the second spring end extending into the enclosure.” (The claim is interpreted as the spring has a curved portion whereas one end is connected to the housing and the other end extends into the enclosure. BSH teaches resilient tabs 22 forming a first spring end extending from the frame of the housing to a second end, wherein the second end extends into the enclosure as taught in Fig. 3. Paragraph [30] teaches “The means 22 are designed as essentially vertically extending tabs which are punched out and bent at right angles from a side wall 24 of the mounting frame 16 that extends vertically in the assembly configuration of the hob.”
However, BSH does not explicitly teach a curved portion between two ends of the spring.

    PNG
    media_image5.png
    397
    742
    media_image5.png
    Greyscale

Fig. 11 of Sandra teaches a curved spring connecting beam to the frame. 
Sandra teaches on page 3, paragraph 1 of the attached machine translation “A holding device according to the invention for a carrier of a heating element of a cooking hob comprises at least one spring element on which the carrier can be positioned.” Hence Sandra is from the same field as the instant claim.
Sandra teaches in Fig. 1-13, different types of springs on which the coil carrier 3 can be positioned. In Fig. 11, Sandra teaches an S-shaped spring 20’ protrudes from the housing and aligns with the carrier 3’, wherein carrier 3’ holds the induction coils. Sandra further teaches spring 10’’’’’ has a curved portion between its two ends where one end of the spring is connected to the housing and the other end extends into the enclosure of the housing. Fig. 10 teaches a U-shaped spring 10’’’’ protruding from the housing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the spring in BSH to add a curved portion in the middle as taught in Sandra. One of ordinary skill in the art would have been motivated to do so as taught in page 3, paragraph 1 of Sandra “the spring element is a material strip that is too simply bent. In such a configuration, a component reduction of the bearing of the carrier can be made possible, since only a specific shaped and formed spring element is required at a bearing point. On the one hand can be ensured by the specific shape of the spring element of the sufficient spring effect and beyond the required stability of the spring element can be ensured by the curved plate-like strip. Due to this configuration, it is no longer necessary, as in the prior art, to use an otherwise specified spring in the form of a helical winding of a wire and a supporting stabilizing element. In addition to a component saving thus an improved spring effect can be achieved.” Additionally, even though Sandra’s springs are not formed integrally from the frame as BSH, it has been held that forming in one piece an article that has formerly been formed in more than one piece and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”) MPEP 2144.04-V-B. )
Regarding claim 11, 
 “The cooking apparatus according to claim 10, wherein a first spring mechanism of the plurality of spring mechanisms comprises the second spring end in connection with the first end portion of the beam structure on the first side and a second spring mechanism of the plurality of spring mechanisms comprises the second spring end in connection with the second end portion of the beam structure on the second side.” (The claim is interpreted as one end of the spring is connected to the beam structure. BSH teaches resilient tabs 22 forming a first spring end extending from the frame of the housing to a second end, wherein the second end extends into the enclosure and connect the beam element 18. Paragraph [29] teaches “the profile element 18 is connected at its two ends in the longitudinal direction to two opposite sides of the rectangular mounting frame 16. The two opposite sides of the mounting frame 16 comprise means 22, arranged in a periodic pattern, for fastening the profile element 18 in several mounting positions”.)
Regarding claim 13, 
 “The cooking apparatus according to claim 1, wherein the perimeter frame forms a shelf extending at least partially into the enclosure.” ( BSH does not explicitly teach a shelf. In annotated Fig. 11, Sandra teaches a shelf extending into enclosure from a frame.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the sidewall 24 of BSH to add the shelf as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught by Sandra in page 2, paragraph 5.)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BSH, DE 202009000990 (hereafter BSH)  and further in view of Sandra et al., WO 2011077332 (hereafter Sandra) as applied to claim 11 above and further in view of TE connectivity.
 “The cooking apparatus according to claim 11, wherein the second spring end and the curved portion are configured to be displaced 1 mm to 5 mm in response to a force applied by the bottom surface of the panel to one or more of the induction coils resulting in a spring force applied by the spring mechanisms to the first end portion and the second end portion of the beam structure.”  (The limitation “a force applied by the bottom surface of the panel to one or more of the induction coils resulting in a spring force applied by the spring mechanisms to the first end portion and the second end portion of the beam structure” is interpreted as spring mechanisms apply spring force at their bearing points and recites intended use of the spring. It is inherent that springs apply spring force at their bearing points in response to an applied force.
The limitation “wherein the second spring end and the curved portion are configured to be displaced 1 mm to 5 mm in response to a force” is interpreted as the spring can be displaced 1 mm to 5 mm when a spring force is applied. The primary combination of references dies not explicitly teach that the spring can be displaced 1 mm to 5mm. 
The established scientific principle Hooke’s law teaches that for a spring with specific stiffness the displacement is proportional with the force applied. Thus displacement of springs is known in the art as a result effective variable which is optimized for each structure to obtain a desired result. The screenshot from TE connectivity teaches spring contacts available in heights from 1 mm to 4.3 mm for sell which overlaps with the claimed range of 1mm to 5mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.) MPEP § 2144.05-I.
    PNG
    media_image6.png
    683
    1672
    media_image6.png
    Greyscale

The screenshot from TE connectivity teaches spring contacts available in heights from 1 mm to 4.3 mm for sell.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the displacement of the spring as taught in TE connectivity and use them in modified BSH. One of ordinary skill in the art would have been motivated to do so in order to “provide shielding for anything that can cause vibrations within a device” as taught in the screenshot of TE connectivity. Since the technique to change displacement of the spring with applied force for a specific stiffness was known in the prior art, the claim would have been obvious to yield predictable results. MPEP § 2143, D.)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BSH, DE 202009000990 (hereafter BSH)  and further in view of Wuerth: Cantilever sensors mount on circuit boards website, 2009 (hereafter Wuerth) and Ogawa et al., US 20160135255 (hereafter Ogawa).
 “An induction cooking apparatus comprising: a panel forming a cooking surface and a bottom surface, the cooking surface configured to support a cooking utensil; a housing in connection with and disposed beneath the cooking surface, the housing forming an enclosure having an internal cavity, the enclosure comprising a first side and a second side opposite the first side;” (Similar scope to claim 1 and therefore rejected under the same argument)
“a beam structure extends across the housing of the cooking apparatus from the first side to the second side and supports at least one induction coil;” (Similar scope to claim 1 and therefore rejected under the same argument)
 “a plurality of first spring mechanisms supporting the beam structure from the first side to the second side;” (Similar scope to claim 1 and therefore rejected under the same argument)
“at least one temperature sensor adjacent the bottom surface of the panel;” (BSH teaches temperature sensor positioned in center hole 52 in coil carriers 20a-20d on page 9. Fig. 1, 4, and 5 teaches the sensor through hole 52 is adjacent to cover panel 14 as hole 52 is adjacent to cover panel 14. )
 “and an electrical circuit comprising a substrate in connection with the support beam and in communication with the induction coil and the temperature sensor” (The claim is interpreted as an electrical circuit comprises a substrate; the electrical circuit is in connection with the support beam and in communication with the induction coil and the temperature sensor. 
BSH teaches in paragraph [27] “The inductors 12a-12d are mounted in a mounting frame 16 together with further electronic components of the hob, for example with a control unit and power electronic components for operating the inductors 12a-12d.” Here electronic components correspond to an electrical circuit. Since electrical circuit is mounted together with inductors, and inductors are mounted on element 18,corresponding to support beam, as taught in Fig. 4; it is implied that electrical circuit is in connection with the support beam. 
Similarly, the electrical circuit is in communication with the induction coil as they are mounted together. Additionally, the circuit operates the inductors, hence the circuit is in electrical communication with the induction coil. 
Fig. 4 and 5 teaches a temperature sensor positioned inside the coil carrier. Since electrical circuit is in communication with the induction coil, it is implied that the circuit is also in communication with the temperature sensor.)
BSH does not explicitly teach a spring formed by the substrate and the spring in connection with a temperature sensor.
“wherein the electrical circuit comprises a second spring mechanism formed by the substrate” (Wuerth teaches cantilever sensor mounted on circuit boards. Hence Wuerth is solving the same problem of forming a spring on substrate.

    PNG
    media_image7.png
    270
    454
    media_image7.png
    Greyscale

Screenshot of Wuerth teaches a cantilever spring formed on PCB
Wuerth teaches a PCB and a cantilever spring integrated in the PCB. Page 2, paragraph 5 of Wuerth teaches “These cantilevers, which can be integrated into any PCB type (i.e. double-sided, multilayer, HDI or flex-rigid), are commonly used as short stroke sensors and force indicating devices, as well as making integrated pressure sensors possible.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a spring connected to the PCB as taught in Wuerth to the cooking apparatus in BSH. One of ordinary skill in the art would have been motivated to do so because “The advantages of this integration are outperforming all former approaches for improving sensor technology: The designer enjoys great creative freedom and needs less time for development; the sensor is positioned close to the electronic evaluation unit; the PCB is capable of taking over several functions; the solution gives high reliability and the start-up costs are reduced” as taught in page 3, paragraph 4 of Wuerth.)
The primary combination of references does not explicitly teach the spring formed by substrate in connection with a temperature sensor.
“and wherein the second spring mechanism is in connection with the temperature sensor.” (Ogawa teaches an induction heating cooker with a linear array of coils on support plate 22 wherein plate 22 and circuit board 28 are connected to the housing 12 in Fig. 1. Hence Ogawa is from the same field as the instant claim.
Ogawa teaches in Fig. 12 and paragraph [100-101] “the temperature sensor unit 134 has a temperature sensor 136 to detect the temperature of the cooking container on the top plate 114, a spring 138 to bias the temperature sensor 136 so as to come into contact with the lower surface of the top plate 114….. the temperature sensor unit 134 is attached to the support body 122”. The temperature sensor unit 134 corresponds to the spring mechanism in the instant claim. Hence Ogawa teaches a spring mechanism in connection with the temperature sensor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to connect the temperature sensor in BSH to the spring in Wuerth as taught in Ogawa. One of ordinary skill in the art would have been motivated to do so because “The temperature sensor 136, kept in contact with the lower surface of the top plate 114 by the bias of the spring 138, indirectly detects the temperature of the cooking container placed on the top plate 114 by detecting the temperature of the top plate 114” as taught in paragraph [100] of Ogawa.)
Response to Arguments
Applicant’s arguments filed on April 21, 2022 with respect to claim(s) 1-13, and 15-20 have been considered but are moot. 
Section V. A. Summary
The applicant Applicant's arguments on pages 3-4 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Section V. B.
The applicant argues against 103 rejection of claim 1 on pages 4-5 which is moot because a new ground of anticipatory rejection as described above. The rejection of dependent remain as there is no allowable independent claim.
Section V. C.
The applicant argues against 103 rejection of claim 20 on pages 5-7 which is moot because a new ground of obviousness rejection as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAHMIDA FERDOUSI/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761